DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on November 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US 9,115,448).
Regarding claim 1, Meijer et al. teach a die (Abstract; col. 3, lines 47-55) comprising an entrance section comprising at least one inlet (Figures 10A and 10B (1050) and (1040); col. 7, lines 37-52); the inlet being in fluid communication with an orientation section of the die (Figures 10A and 10B (1010); Figures 1A-1D (100); Figures 4A-4D (400); col. 6, lines 5-21; col. 6, lines 47-col. 7, line 11; col. 7, lines 37-52; ), the orientation section comprising a plurality of orientation channels having a channel inlet and a channel outlet (Figures 1A-1D (130) – plurality of orifices (140) – inlet; (150) – outlet; col. 3, lines 62-65; col. 6, lines 5-21; col. 7, lines 37-39 – orifices, inlets and outlets not shown in Figures 10A and 10B), at least some of the plurality of orientation channels independently having an elongation ratio of between about 25 – 2500, which overlaps the claimed about 2 to about 45 elongation ratio, the elongation ratio being defined as a ratio of a cross-sectional area of the channel inlet to a cross-sectional area of the channel outlet (col. 5, lines 32-42 – teaching an overlapping diameter range of 5 to 50, which corresponds to an overlapping area range of 25 – 2500); a merging region, the merging region defining a receiving volume in fluid communication with the outlets of the plurality of orientation channels of the orientation section, the merging region being configured to merge together at least some fluid flows originating from the outlets of the orientation channels of the orientation section (Figures 10A and 10B (1020) – disclosed second part; Figures 2A-2C (200); col. 3, lines 66-col. 4, line 10); and an exit region in fluid communication with the merging region, the exit region comprising at least one outlet (Figures 10A and 10B (1030)). Meijer et al. teach an elongation ratio that overlaps the claimed ratio.  Overlapping ranges are prima facie obvious. Further, Figures 10A and 10B are understood to show a more complete apparatus configuration that illustrates the polymeric flow path from upstream of the die, through the die and to an outlet of the die. The components shown in, for example, Figures 1A-1D (100) – first part, Figures 2A-
As to claim 2, Meijer et al. teach the channels may have the shape of a cone (col. 5, lines 41-52; Figures 1D).  Such a configuration is understood to be configured/capable of inducing a parabolic flow path via a normal fluid flow profile (e.g. zero velocity at the walls and maximum velocity in the center of the channel).
As to claim 3, Meijer et al. disclose dimensions that suggest or render obvious the claimed range and further suggest determining the length is a routine expedient that would have been readily optimized based on a desired production scale (col. 6, lines 29-37).  
As to claims 4, 6 and 7, Meijer et al. disclose the channels can be arranged and shaped in a variety of ways (col. 5, lines 15-25 – staggered array; col. 5, lines 25-31 – range of number of orifices; col. 5, lines 32-45 – cone-shaped and straight shaped; suggesting converging and non-converging). One having ordinary skill in the art would have readily determined an appropriate or suitable arrangement pattern to achieve a desired degree of orientation or to facilitate better filling of the outlet opening (col. 3, lines 62-65; col. 4, lines 20-29).
As to claim 5, Meijer et al. disclose and suggest regularly spaced channels at the merging region (Figures 1A-1D; Figures 3, 6, 7; Figures 4A-4D; Figures 10A and 10B).
  As to claim 8, Meijer et al. disclose and suggest the merging region defines an at least partially spherical receiving volume (Figures 10A and 10B (1020) – downstream of curved plate (1010); col. 5, lines 15-25).
As to claim 9, Meijer et al. disclose a merging region having the same shape as disclosed (e.g. partially spherical – col. 5, lines 15-25; Figures 10A and 10B; see paragraphs [0096] and [0097] of the published application).  As such, the structure is understood to be shaped to achieve the same result.

	As to claim 11, Meijer et al. teach the outlet of the exit region defines a rectangular cross-section/slit (Figures 10A and 10B (1030); Figures 2A (220); col. 6, lines 35-37).

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 4,332,759).
Regarding claim 1, Ide teaches a die/extrusion apparatus (Figure (1); col. 8, lines 27-54) comprising an entrance section comprising at least one inlet (entry to the extrusion chamber shown in Figure 1 with mesh screen (7) and filter pack (5); col. 8, lines 47-50); the inlet being in fluid communication with an orientation section of the die, the orientation section comprising a plurality of orientation channels having a channel inlet and a channel outlet (Figure (5) – extrusion grid (9); Example 1; col. 8, line 59- col. 9, line 35), at least some of the plurality of orientation channels independently having an elongation ratio, the elongation ratio being defined as a ratio of a cross-sectional area of the channel inlet to a cross-sectional area of the channel outlet (col. 8, line 59-col. 9, line 35; Example 1); a merging region, the merging region defining a receiving volume in fluid communication with the outlets of the plurality of orientation channels of the orientation section, the merging region being configured to merge together at least some fluid flows originating from the outlets of the orientation channels of the orientation section (Figure – section downstream of grid (9) and prior to the exit region/slit (13); and an exit region in fluid communication with the merging region, the exit region comprising at least one outlet (Figure (13)). Ide teaches the passages within grid (9) are converging passages and that the exit diameters of the passages are “preferably of approximately 75 to 150 microns (e.g. approximately 100 microns)” (col. 9, lines 5-7) and teaches that good results have been achieved with a grid containing 43 holes in a 5/16 inch diameter plate (col. 8, line 67-col. 9, line 2/1502) and at a diameter of 75 microns, the elongation ratio is 117.8.  As such, Ide reasonably suggests an elongation ratio, in a preferred embodiment, that ranges from 29.4 – 117.8.  This range overlaps the claimed range.  Overlapping ranges are prima facie obvious.      
As to claim 2, Ide teaches the channels may have the shape of a cone or a trumpet/hyperbola (Abstract).  Such a configuration is understood to be configured/capable of inducing a parabolic flow path via a normal fluid flow profile (e.g. zero velocity at the walls and maximum velocity in the center of the channel).
As to claim 3, determining the length of the channel would have been readily optimized based on a desired production scale, the angle of the cone-shaped holes (col. 9, lines 20-25), the quantity of holes (col. 9, lines 9-20) and the pressure drop through the system (col. 10, lines 32-42) in order to achieve a desired degree of elongation (e.g. in the same way that one could determine whether additional grids would be needed – col. 9, lines 25-35.  Utilizing multiple grids is analogous to and renders obvious controlling the length within an individual grid).
As to claims 4-7, Ide discloses the channels can have a variety of shapes, including converging cone shaped channels with varying angles, or trumpet shaped channels, and that the number of channels in a grid and the quantity of grids can be readily determined to achieve a desired degree of elongation (Abstract; col. 9, lines 9-35; col. 9, line 48-col. 10, line 25).  One having ordinary skill in the art would have readily determined an appropriate or suitable arrangement pattern, including the spacing, convergence and pattern as claimed to achieve a desired degree of elongation and final product properties (col. 10, lines 44-col. 11, line 22 

As to claim 11, Idea teaches the outlet of the exit region defines a rectangular cross-section/slit and can be used to produce a film.  (Example 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 4,332,759) as applied to claims 1-11 above, and further in view of any one of Toll (US 2012/0025962) or LaNieve (US 4,015,924) or Suwanda (WO 94/11177).  Note: this is an alternative rejection of claim 2.
As to claim 2, Ide teaches channels that are understood to induce a parabolic flow for the reasons set forth above.  Further, Ide is understood to teach a hyperbolic geometry in view of teaching the channels may have a “trumpet” shape.  Additionally, each of Toll (paragraph [0069]), LaNieve (Abstract – formula; Figures 3 and 4 – shape looks like the bell of a trumpet) and Suwanda (page 7, line 14-page 8, line 15; Figure 2 (60) – entry is hyperbolic/looks like the bell of a trumpet) provide additional clarity and evidence that makes clear a “trumpet” shape reasonably teaches or renders obvious a “hyperbolic geometry”.  
It would have been prima facie obvious to one having ordinary skill in the art to have utilized a hyperbolic geometry in view of the teaching of a trumpet by Ide, as suggested by any .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komori et al. (US 2013/0099412) disclose an extrusion molding device with elongation channels (Figure 2 (5) (9) and (8) together reasonably form a die; Figure 4B showing an elongation channel; and (5) has an elongation ratio that overlaps with “about 2” (paragraphs [0041]-[0043], [0053]; e.g. 95%/50% = 1.9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742